Mr. Justice Texidor
delivered the opinion of the Court.
The Succession of Josefa Estrella, composed of some of her children, grandchildren and great-grandchildren, presented in the Registry of Property of Ponce a certified copy of an order of the District Court of Ponce declaring the said persons to be the owners of two rural estates which are described, and also a certified copy of an order from the same court designating them as the intestate heirs of Josefa Estrella y Ferrer. The registrar made the record, subject to a curable defect, which he noted in his decision as follows:
“The foregoing document, with which was exhibited a certified copy of the declaration of heirship in the matter of the estate of Josefa Estrella decreed by the District Court of Ponce on October 2, 1929, in civil case No. 4000, Ex parte Josefa Antonia Fortis Ortiz, is recorded in the respective folios, volumes, properties and inscrip*752tions shown at the margin of the record of each of the properties referred in the said document. The curable defect is noted of a failure to express either in the judgment entered in the dominion title proceeding or in the accompanying declaration of heirship, the date of the death of the ancestors represented in the Succession of Josefa Estrella by her grandchildren and great-grandchildren, which defect would be an incurable one if it appeared that the said ancestors did not survive Josefa Estrella, because in such case there-would be no right of representation; and because it would be necessary • then to show the payment of the corresponding inheritance-taxes or an exemption from such payment.”
An appeal has been taken to this court by the persons-concerned. Both parties have submitted briefs.
The decision appealed from can not be sustained by this court. The registrar has exceeded his powers.
The judgment of a district court rendered in a dominion title proceeding must be accepted as correct and sufficient if the court had jurisdiction of the subject matter and the procedure followed has been the one prescribed by law. In his decision the registrar may pass upon those two elements,, namely, jurisdiction and competency or procedure, but not upon the justice or injustice of the judgment which are matters beyond his power and jurisdiction. This has been so repeatedly held that it is unnecessary to cite any authorities.
The decision appealed from must be reversed as to the curable defect mentioned therein.